Citation Nr: 1707373	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as secondary to the service-connected posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for acid reflux, to include as due to an undiagnosed illness or as secondary to PTSD.

3.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness or as secondary to PTSD. 

4.  Entitlement to service connection for a dental disorder, claimed as mouth and tooth pain, for compensation purposes.

5.  Entitlement to service connection for a dental disorder, claimed as mouth and tooth pain, for treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2009, the Board remanded the appeal for further development.

In February 2011, the Board denied the claims for service connection for headaches, sleep apnea, and acid reflux, among other claims.  The dental disorder claim was remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a June 2012 Memorandum Decision, the Court set aside the Board's February 2011 denial of service connection for headaches, sleep apnea, and acid reflux.  The Court affirmed other portions of the Board's decision.

In October 2013, the Board remanded the claim for a dental disorder for further development.

In January 2015, the Board remanded the service connection claims for development consistent with the Memorandum Decision, and the dental claim for compliance with the October 2013 remand.

In March 2016, the Board adjudicated some claims, and remanded the above-captioned issues for further development.

In the March 2016 remand, the Board remanded the dental disorder claim to allow the Veterans Health Administration (VHA) to adjudicate the claim of entitlement to service connection for a dental disorder for treatment purposes.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381  clarifies that VBA will adjudicate a claim for service connection of a dental disorder for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2016) and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).  A December 2016 supplemental statement of the case (SSOC) indicates that the claim for a dental disorder for treatment purposes has been referred to VHA for adjudication and development.  The record indicates this claim is being processed but has not yet been resolved.  However, as the claim for a dental disorder for compensation purposes may now be adjudicated, the Board has bifurcated the claims. 

Since the issuance of the September 2015 SSOC, which readjudicated the dental claim for compensation purposes, additional evidence has been associated with the record.  However, in December 2014 and December 2016, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.

The issue of entitlement to service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's headaches are not attributable to service, are not caused or aggravated by his service-connected PTSD, and an organic disease of the nervous system manifested by headaches was not manifest within one year of his separation from service.

2.  The Veteran's acid reflux is not attributable to service, is not caused or aggravated by his service-connected PTSD, and peptic ulcers were not manifest within one year of his separation from service.

3.  The Veteran's sleep apnea is not attributable to service, is not caused or aggravated by his service-connected PTSD, and an organic disease of the nervous system manifested by sleep apnea was not manifest within one year of his separation from service.

4.  The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for acid reflux have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a dental disorder for purposes of compensation have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As determined by the Board in February 2011 and noted by the Court in June 2012, the provisions of 38 U.S.C.A. § 1154(b) have been applicable to some of the claims on appeal.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  As for the claims presently on appeal, however, the provisions of 38 U.S.C.A. § 1154(b) do not apply as it has not been claimed, and the record does not otherwise indicate, that the headaches, acid reflux, sleep disorder, or dental disorder were incurred while engaging in combat.  See, e.g., VA examination reports; Veteran statements dated July 11, 2007, August 30, 2010.

Additionally, the record is clear that Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1); DD Form 214.  However, the presumptions referable to Persian Gulf veterans are inapplicable to the claims on appeal.  As described below, the reported symptoms have been attributed to known diagnoses  with conclusive pathophysiologies or etiologies.

Further, presumptive service connection for headaches, acid reflux, or sleep apnea as "chronic diseases" is not warranted as there is no documentation of an organic disease of the nervous system manifested by headaches or sleep apnea, or of peptic ulcers, from within one year of the Veteran's 1991 discharge.  As for a continuity of symptomatology between the disorders and service, the disorders were not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Finally, in the June 2012 Memorandum Decision, the Court vacated the Board's February 2011 denials of service connection for headaches, acid reflux, and sleep apnea due to its reliance on a March 2010 VA examination report.  The Court found that the March 2010 VA examiner generally did not appear to consider the Veteran's lay statements regarding his disabilities.  Specific lay statements were not identified by the Court.  The Court also found that the Board did not make a credibility determination regarding the Veteran's lay statements.  These concerns will be addressed below.

      Headaches

The Veteran has current headaches, documented most recently on VA examination in July 2015.  

On entry into service, no abnormalities of the head or neurological system were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  His service treatment records (STRs) do not document headaches or any complaints pertinent to the head.  The Veteran's separation examination is not of record.  

On VA examination in August 2009, the Veteran reported that his headaches began 8-9 years after discharge.  His headaches were in the frontal region, and required treatment with medication.  A computerized tomography (CT) scan of the brain was performed.  The history portion of the CT report shows the Veteran reported he sustained head trauma in 1990 when he was knocked unconscious after falling on concrete.  He reported he was unconscious for 3 days.  The CT results were negative, showing a normal brain both pre-contrast and post-contrast.  The VA examiner diagnosed tension headaches that began after service.  He opined that the headaches were not due to an undiagnosed illness or related to military service, as the Veteran reported that the headaches started after discharge.  

In a March 2010 addendum opinion, the August 2009 examiner stated she had reviewed the STRs, but her opinion was unchanged.  She opined that the Veteran's headaches were not service-related based on the lack of pertinent complaints or treatment in the STRs.  

On VA examination in July 2015, the Veteran reported having frontal headaches lasting less than one day generally.  He denied any intercurrent trauma or injury.  The examiner noted the August 2009 CT scan, as well as a February 2009 scan of the sinuses.  The examiner opined that the headaches were less likely than not related to service or the service-connected PTSD.  The examiner provided a detailed summary of the Veteran's headache history, and explained that the headaches were related to a rhinosinusitis condition because of their frontal location and the findings revealed on radiographic studies of the sinuses.  The diagnosis was sinus-related headaches.  There was no undiagnosed illness, and the findings did not suggest a causative relationship to environmental exposures in Southwest Asia.  The examiner explained that sinuses drain through channels in the nose.  When the sinuses becomes inflamed, such as with rhinosinusitis, the drainage channels becomes blocked, and pressure in the sinuses causes frontal headache pain.  The Veteran's radiographic studies indicated a clear pathophysiological explanation for the headaches, and that the STRs and medical record as a whole indicated that the sinus disorder began after service.

The examiner further explained that while headaches were known to be associated with PTSD, medical literature does not support a causative relationship.  However, the headaches would be unlikely to be located frontally, so while the headaches could be a symptom of PTSD, the medical evidence suggests that the majority of the Veteran's symptoms are related to rhinosinusitis.

In a March 2016 addendum opinion, the July 2015 examiner emphasized that the entire claims file, including the lay statements and verbal histories, were considered in rendering the opinion.  The examiner restated his July 2015 findings, and also addressed the matter of secondary service connection based on aggravation.  He opined that since the headaches are treated with over-the-counter medication as needed, and there have been no interventional procedures required, it is unlikely that the headaches have been aggravated beyond their normal progression by PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The July 2015 and May 2016 VA examination reports are adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's headaches are not related to service, or caused or aggravated by the service-connected PTSD.  Another etiology, rhinosinusitis, was attributed to the current disorder.  The examiner based his conclusions on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding headaches in rendering the opinions.  

In reaching this decision, the Board has considered the history obtained for the 2009 CT scan, in which the Veteran reported head trauma in service, resulting in unconsciousness for 3 days.  The Veteran is competent to report an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  However, the service records, including service treatment records and personnel records, are negative for any documentation of such an accident.  There are no complaints or clinical findings related to any related injury, or any mention of a hospitalization or a period of unconsciousness.  Moreover, the Veteran did not report any head trauma in statements made during the course of the appeal, or to any VA examiner or medical provider other than at the 2009 CT scan.  Indeed, he specifically denied any intercurrent trauma or injury to the July 2015 VA examiner.  The Board thus finds the 2009 assertions of the accident sustained during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); see also Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Additionally, the Veteran's silence on the matter, when otherwise reporting his medical history to treatment providers constitutes negative evidence.   Rucker v. Brown, 10 Vet. App. 67 (1997).  

On the matter of nexus, the only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible to the extent he reports having headaches in service that are related to the current disorder.  Consequently, the Board will weigh the lay statements against the medical evidence.

The July 2015 and May 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current headache condition was not related to service or the service-connected PTSD, but rather, was due to rhinosinusitis which developed after service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for headaches, that doctrine is not applicable to the claim.  

      Acid Reflux
      
The Veteran has current gastroesophageal reflux disease (GERD), documented most recently on VA examination in July 2015.  

On entry into service, no abnormalities of the abdomen or throat were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  His service treatment records (STRs) do not document GERD or any pertinent complaints, treatment, or diagnoses.  The Veteran's separation examination is not of record.  He reports, however, that he had acid reflux during service, and that the condition is related to his consumption of MRE packets over an extended period of time in service.  His statements are admissible and believable.

On VA examination in August 2009, the Veteran reported that his reflux began during service.  The examiner could not opine on the etiology of the disorder without resort to speculation without reviewing the STRs.  The examiner found, however, that the GERD was not an undiagnosed illness.  

In a March 2010 addendum opinion, the August 2009 examiner stated she had reviewed the STRs and opined that the Veteran's GERD was not service-related based on the lack of pertinent complaints or treatment in the STRs.  

On VA examination in July 2015, the Veteran reported that his GERD was diagnosed in about 2008 and treated with medication.  The examiner provided a detailed summary of the Veteran's acid reflux, and opined that the condition was less likely than not related to service, including environmental exposure in the Persian Gulf.  Medical records indicated that GERD developed after service.  The examiner explained that GERD is defined by the occurrence of reflux through the lower esophageal sphincter into the esophagus, causing symptoms.  This was thought to occur due to an abnormal lower esophageal sphincter pressure and increased reflux during transient sphincter relaxations.  The disorder has at least a partially understood etiological pathophysiology.  Risk factors for the Veteran include smoking and increased weight.  While veterans with PTSD may have a higher incidence of GERD, medical literature does not support causation.  

In a March 2016 addendum opinion, the July 2015 examiner stated that the entire claims file, including the lay statements and verbal histories, were considered in rendering the opinion.  The examiner noted statements that the in-service food caused the Veteran reflux, and that he vomited after eating sometimes.  However, the examiner noted that emesis is not limited to GERD and does not make the diagnosis of reflux; the statements did not support a GERD diagnosis.  The examiner restated his July 2015 findings, stating that the etiology of the GERD was obesity and smoking.  He also addressed the matter of secondary service connection based on aggravation.  He opined that since the GERD is treated with over-the-counter medication as needed, and there have been no interventional procedures, related weight loss, related neoplasm, or related anemia, it is unlikely that the GERD has been aggravated beyond its normal progression by PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The July 2015 and May 2016 VA examination reports are adequate for adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's GERD is not related to service, including consumption of the MRE packets, or caused or aggravated by the service-connected PTSD.  Other etiologies, smoking and obesity, were attributed to the current disorder.  The examiner based his conclusions on an examination of the claims file and an examination of the Veteran.  He reviewed and accepted the Veteran's reported history and symptoms regarding GERD in rendering the opinions.  

On the matter of nexus, the only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The July 2015 and May 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected PTSD, but rather, were due to smoking and obesity.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for acid reflux, that doctrine is not applicable to the claim.  

      Sleep Apnea
      
The Veteran has current sleep apnea, documented most recently on VA examination in July 2015.  

On entry into service, no abnormalities related to the neurological system or sleep were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  His service treatment records (STRs) do not document any pertinent complaints, treatment, or diagnoses.  The Veteran's separation examination is not of record.  He reports, however, having symptoms of sleep apnea during service.  His wife has submitted statements describing loud snoring, a cessation of breathing, and gasping during sleep in service.  Their statements are admissible and believable.

On VA examination in August 2009, the Veteran reported that his sleep apnea symptoms began during service.  The examiner could not opine on the etiology of the disorder without resort to speculation without reviewing the STRs.  The examiner found, however, that the sleep apnea was not an undiagnosed illness.  

In a March 2010 addendum opinion, the August 2009 examiner stated she had reviewed the STRs and opined that the Veteran's sleep apnea was not service-related because he did not complain of daytime sleepiness during military service.  

On VA examination in July 2015, the examiner provided an extensive summary of the Veteran's sleep apnea symptoms.  The Veteran underwent a sleep study in September 2007 and there was no evidence of obstructive sleep apnea.  Later, in 2008, he underwent a second study and mild obstructive sleep apnea was diagnosed.  The Veteran reported that he was prescribed a CPAP machine but could not use it because of claustrophobia.   He had procedures performed in 2009 to improve breathing.  His wife reported that he still snored, however.  The examiner discussed the lay statements, but noted that the PTSD and switch from night to day shifts at work suggested an etiology for the Veteran's sleep issues unrelated to sleep apnea.  Sleep clinic records showed a deviated nasal septum with a referral to ear, nose, and throat (ENT), as well as recommendations to lose weight, suggesting the etiology was related to weight and an ENT condition.  The examiner noted that the STRs and medical record as a whole indicated that the ENT and weight problems began after service.

The examiner explained that sleep apnea occurs when the brain sends the signal to the muscles and the muscles make an effort to take a breath, but they are unsuccessful because the upper-airway striated dilating muscles relax during sleep and the airway is obstructed and prevents an adequate flow of air. This suggests the pathophysiology is part of at least a partially understood, but well-defined, disease process.  For the Veteran, his risk factors were an increased body mass index, an age greater than 40, and nasal obstruction.  While a 2008 sleep study showed sleep apnea, the 2007 sleep study did not; as such, the sleep apnea was not ongoing since service.  The examiner concluded that the condition was less likely than not related to service, including environmental exposure in the Persian Gulf.  Additionally, medical literature did not support a causative relationship between PTSD and sleep apnea.  His sleep apnea was a separate disability, rather than a manifestation of the PTSD.  

In a March 2016 addendum opinion, the July 2015 examiner stated that the entire claims file, including the lay statements and verbal histories, were considered in rendering the opinion.  The examiner stated that the lay reports of gasping and snoring do not amount to a diagnosis of obstructive sleep apnea. The examiner restated his July 2015 findings.  He also addressed the matter of secondary service connection based on aggravation.  He opined that since the sleep apnea does not require medications, a CPAP machine, or a mechanical airway device, and since the only surgery was an ITC for inferior turbinate hypertrophy which was not documented in service or supported by ENT records, it was unlikely that the sleep apnea has been aggravated beyond its normal progression by PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The July 2015 and May 2016 VA examination reports are adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's sleep apnea is not related to service, or caused or aggravated by the service-connected PTSD.  Other risk factors and etiologies, including an ENT condition and weight, were attributed to the current disorder.  The examiner based his conclusions on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding sleep apnea in rendering the opinions.  

On the matter of nexus, the only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The July 2015 and May 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected PTSD, but rather, were due to other causes.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for sleep apnea, that doctrine is not applicable to the claim.  


      Dental Disorder for Compensation Purposes

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is only available for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

On entry into service, no abnormalities of the mouth were noted.  The examining physician did not place symbols or marks on the portion of the report pertaining to the individual teeth, but circled "acceptable" as to the Veteran's dental status.  STRs are silent as to any injury, treatment, diagnosis, or complaints related to the teeth.  The Veteran's separation examination is not of record.   Multiple requests have been made for any separate dental file, including in October 2006, March 2008, June 2009, and May 2016.  However, the record indicates that no such file exists, rather than that records are missing or cannot be retrieved.

Post service, a February 2004 private dental record shows the Veteran sought a full mouth extraction due to the fact that all of his teeth were loose from severe periodontitis.  The procedure took place on February 25, 2004 and the Veteran received dentures.

On VA examination in June 2010, the examiner noted that medical records were not available for review.  The Veteran was totally edentulous.  He was functioning with complete dentures.  An intraoral examination was conducted and abnormalities were not noted.

On VA examination in May 2011, the examiner opined that the Veteran's teeth were removed in February 2004 due to being loose from periodontitis.  As such, the examiner found the current condition was unrelated to service.

On VA examination in March 2014, the Veteran was examined and his claims file was reviewed.  The Veteran found no dental or oral condition, including no abnormalities of the mandible or maxilla.  There was no finding of a loss of the teeth due to anatomical loss or injury.  There was no osteomyelitis, osteoradionecrosis, tumors, or neoplasms.  X-rays from June 2010 confirmed hard and soft tissue.  There was no tooth pain as there were no teeth.

On VA examination in July 2015, the examiner reviewed the claims file and opined that the current dental condition was less likely than not caused by or a result of service.  STRs did not document oral trauma.  Approximately 12 years after discharge, with no records of dental treatment until 2004, a full mouth extraction was requested by the Veteran because all of his teeth were loose due to severe periodontitis.  The teeth were extracted and immediate dentures were placed.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  Service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence indicating a loss of the body of the maxilla or mandible due to trauma.  There is no evidence indicating a loss of the body of the maxilla or mandible due to disease such as osteomyelitis; to the contrary, the March 2014 VA examiner found no osteomyelitis.  Rather, the February 2004 private dentist and May 2011 and July 2015 VA examiners opined that the Veteran's tooth loss was due to periodontitis.  As noted above, replaceable missing teeth and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Again, this matter has been referred.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions that his current dental condition is related to service are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners, particularly the July 2015 examiner, were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran is edentulous due to severe periodontitis.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiners' opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  


Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by October 2006 and August 2007 letters.  

The letters are deficient to the extent they did not provide the criteria necessary to establish service connection for sinusitis on a secondary basis.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that he had actual notice of the required criteria.  As reflected by the record, the Veteran and his representative have asserted that service connection should be granted because the Veteran's headaches, acid reflux, and sleep apnea were caused or aggravated his service-connected PTSD.  Moreover, secondary service connection was addressed by the RO in the December 2016 SSOC.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claims, which was demonstrated by way of his actual knowledge as well as a reasonable understanding of what was necessary to substantiate his claims on a secondary basis.  Accordingly, the Board finds the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ requested and obtained all additional service records, and obtained addendum opinions from the July 2015 VA examiner responsive to the Board's inquiries.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for headaches is denied. 

Service connection for acid reflux is denied.

Service connection for sleep apnea is denied.

Service connection for a dental disorder for compensation purposes is denied.


REMAND

In March 2016, the Board remanded claim for a dental disorder for treatment purposes to allow the VHA to adjudicate the claim pursuant to the amended version of 38 C.F.R. § 3.381, effective February 29, 2012.  The record indicates this claim is being processed but has not yet been resolved.  Upon completion of the development ordered, the claim should be returned to the Board if it remains denied.
Accordingly, this remaining claim is REMANDED for the following action:

1.  Complete the referral of the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1, Part III, Subpart v., Chapter 7, Section C.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


